Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 3, 2022. Claims 1-20 are currently pending. 

Specification
In view of the response filed on 6/3/2022 updating the specification to include the issued patent number the objections made against the specification in the office action of 3/3/2022 have been withdrawn. 

Double Patenting
In view of the approval of the terminal disclaimer filed on 6/3/2022, see approval 6/3/2022, the double patenting rejections made against the claims in the office action of 3/3/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, a method for treating heart failure that includes delivering excitatory stimulation to the atrium, wherein the excitatory stimulation causes the atrium to contract against a closed heart valve associated with the atrium such that the contraction distends the atrium with blood, the distending atrium results in a therapeutic increase in secretion of at least one of atrial natriuretic peptide or brain natriuretic peptide, which limits at least one of vasoconstriction or sodium retention, respectively in combination with the other claim limitations. The closest prior art includes US 2006/0173502 to Bayham (previously cited) which discloses a pacemaker being programmed to generate electrical signals to be conveyed to the heart through the at least one electrically conductive lead, such that the electrical signals artificially pace an atrium of the heart; wherein the generated electrical signals are configured to deliver excitatory stimulation to the heart and wherein the excitatory stimulation is configured to cause the atrium to contract against a closed heart valve associated with the atrium but does not explicitly teach or suggests wherein the excitatory stimulation is configured to cause the atrium to begin contracting against a closed heart valve such that the contraction distends the atrium with blood, and the distending atrium results in a therapeutic increase in secretion of  at least one of atrial natriuretic peptide or brain natriuretic peptide which limits at least one of vasoconstriction or sodium retention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792